COWART, Judge.
Appellant began serving a sentence in the State of Washington on March 22, 1978. By letter dated April 27,1978, he wrote the State Attorney of Orange County, Florida, to institute proceedings under the Interstate Agreement on Detainers, Section 941.-45 et seq., Florida Statutes. By letter dated May 27, 1978, Orange County authorities first wrote Washington State authorities causing a detainer to be placed on appellant. On October 2,1978, appellant made a second request for disposition of Orange County charges against him. He was returned to Orange County and tried on March 29, 1979. The trial court denied appellant’s motion to dismiss for failure of the state to bring appellant to trial within 180 days of his written notice and request for disposition of charges. We affirm.
The purpose of the statute is to prevent detainers on untried charges from obstructing rehabilitation programs of the facility in which an accused is serving another sentence. This cannot occur, and the statute does not apply, until a detainer has been lodged. The statute clearly indicates it relates to untried charges “on the basis of which a detainer has been lodged . ... ” Therefore, as the detainer had not been lodged on the date of appellant’s first letter, it was ineffective to activate the statute. Appellant was tried within 180 days of his second letter.
Appellant’s conviction and sentence are
AFFIRMED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.